F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             FEB 11 2004
                               FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    MIROSLAVIA SALAZAR; ANIA
    SALAZAR,

                Petitioners,
                                                         No. 02-9579
    v.                                               (No. A75-380-640 &
                                                        A75-380-641)
    JOHN ASHCROFT,                                   (Petition for Review)

                Respondent.


                               ORDER AND JUDGMENT         *




Before TYMKOVICH , HOLLOWAY , and ANDERSON , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Petitioners, Mexican nationals who have been ordered removed to Mexico,

seek judicial review following the administrative denial of their request for


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
cancellation of removal under 8 U.S.C. § 1229b. Petitioners do not challenge the

underlying removal order, but raise two categorically distinct sets of objections

regarding (1) the substantive correctness of the § 1229b decision in their case and

(2) the constitutionality of the streamlined administrative review procedure set out

in 8 C.F.R. § 1003.1(a)(7). This court has recently issued decisions foreclosing

each of these avenues of argument.

       Petitioners’ request for cancellation of removal was denied for various

reasons, including lack of evidence “establish[ing] that removal would result in

exceptional and extremely unusual hardship.” 8 U.S.C. § 1229b(b)(1)(D).

Whether to so characterize the hardship caused by a particular petitioner’s

removal is largely a judgment call. “In other words, the decision requires the

exercise of discretion.”   Morales Ventura v. Ashcroft , 348 F.3d 1259, 1262 (10 th

Cir. 2003). Thus, petitioners’ requests were denied on a discretionary ground

excluded from judicial review by 8 U.S.C. § 1252(a)(2)(B)(i), and we lack

jurisdiction to consider the merits of that decision.   Morales Ventura , 348 F.3d at

1262. Further, because hardship is a necessary condition for cancellation of

removal, any challenges to other, alternative grounds cited for the denial of such

relief are moot.   Id. at 1262-63.

       To the extent petitioners’ constitutional objection to the administrative

process itself is independently cognizable, it is foreclosed by this court’s decision


                                              -2-
in Yuk v. Ashcroft , No. 02-9546, 2004 WL 79095 (10       th Cir. Jan. 20, 2004). In

Yuk , we joined every other circuit that has reached the issue to hold that the

streamlined administrative review process established in 8 C.F.R. § 1003.1(a)

“do[es] not violate principles of administrative law or due process.”      Id. at *9.

       The petition for review is DISMISSED.



                                                        Entered for the Court



                                                        Timothy M. Tymkovich
                                                        Circuit Judge




                                            -3-